OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05099 Pioneer Money Market Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Cash Reserves Fund Schedule of Investments9/30/11 (unaudited) Principal Amount ($) Floating Rate (b) S&P/Moody's Ratings Value CORPORATE BOND - 0.8 % Banks - 0.8 % Diversified Banks - 0.8 % NR / Aaa Rabobank Nederland NV, 0.51%, 6/15/12 $ TOTAL CORPORATE BOND (Cost$5,000,031) $ U.S. GOVERNMENT AGENCY OBLIGATIONS - 18.5 % AA+ / Aaa Federal Home Loan Banks, 0.33%, 2/28/12 $ AA+ / Aaa Federal Home Loan Banks, 0.12%, 7/18/12 AA+ / Aaa Federal Home Loan Banks, 0.26%, 3/13/13 AA+ / Aaa Federal Home Loan Banks, 0.425%, 9/21/12 AA+ / AAA Federal Home Loan Banks, 0.26%, 1/24/12 AA+ / AAA Federal Home Loan Banks, Floating Rate Note, 1/24/12 AA+ / Aaa U.S. Treasury Notes 1.125%, 1/15/12 AA+ / Aaa U.S. Treasury Notes, 0.0%, 12/15/11 NR / NR U.S. Treasury Notes, 0.875%, 1/31/12 AA+ / Aaa U.S. Treasury Notes, 4.75%, 1/31/12 $ TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost$140,004,871) $ MUNICIPAL BONDS - 32.2 % Government - 0.2 % AA+ / NR Washington State Putters-Series, Floating Rate Note, 7/1/13 $ MunicipalDevelopment - 6.9 % AAA / Aaa Lower Neches Valley Authority, 0.2%, 11/1/38 $ NR / Aa1 Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 AA / Aa1 Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 NR / Aa1 Mississippi Business Finance Corp., 0.21%, 12/1/30 $ MunicipalEducation - 0.1 % AA- / NR Illinois Financial Authority Revenue, Floating Rate Note, 9/1/41 $ MunicipalHigher Education - 10.4 % AAA / Aaa Connecticut State Health & Educational, Floating Rate Note, 7/1/33 $ AAA / Aaa Connecticut State Health, Floating Rate Note, 7/1/36 AAA / Aa1 District of Columbia, Floating Rate Note, 4/1/41 AAA / Aa1 District of Columbia University Revenue, Floating Rate Note, 4/1/41 AAA / Aa1 Syracuse Industrial, 0.15,12/1/35 AAA / Aa1 Syracuse New York Industrial Development Agency, Floating Rate Note, 12/1/37 AAA / Aaa University of Texas, Floating Rate Note, 7/1/38 AAA / Aaa University of Texas, Floating Rate Note, 8/1/34 AAA / Aa1 Wisconsin State Health & Educational Facilities, Floating Rate Note, 12/1/33 $ MunicipalMedical - 12.5 % AAA / Aa1 Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/25 $ AA / Aaa Harris County Texas Health, Floating Rate Note, 12/01/41 AAA / Aaa Loudoun Cnty Virginia Industrial Development Authority Floating Rate Note, 2/15/38 AAA / Aaa Loudoun Cnty Virginia Industrial Development Authority Floating Rate Note, 2/15/38 AA / Aa2 Massachusetts Development Finance Agency, 0.0%, 7/1/46 NR / Aa1 Minneapolis & St Paul Housing & Redevelopment Authority, 0.2%, 11/15/35 NR / Aa2 North Carolina Medical Care Communities, Floating Rate Note, 6/1/15 AAA / NR Oregon State Facilities Authority Revenue, Floating Rate Note, 8/1/34 AA+ / Aa2 University of Michigan, Floating Rate Note, 12/1/37 $ Municipal Utilities - 1.0 % AA / Aa2 Gainsville Florida Utilities, Floating Rate Note, 10/1/38 $ Municipal Water - 0.9 % AA- / Aa2 Boston Massachusetts Water & Sewer Communities Revenue, Floating Rate Note, 11/1/24 $ TOTAL MUNICIPAL BONDS (Cost$200,125,000) $ TEMPORARY CASH INVESTMENTS - 38.7 % AA- / NR Bank of Nova Scotia/Houston, 0.55219%, 3/12/12 $ A-1+ / P-1 Barclays U.S. Funding Corp., 0.0%, 10/3/11 NR / NR Johns Hopkins University, 0.13%, 10/3/11 NR / NR Johns Hopkins University, 0.0%, 10/5/11 A-1+ / P-1 Nordea North America, Inc., 0.0%, 11/2/11 A-1+ / P-1 Nordea North America, Inc., 0.25%, 11/3/11 A-1+ / P-1 Nordea North America, Inc., 0.2%, 10/14/11 A-1 / P-1 Oversea-Chinese Banking Corp., Ltd., 0.0%, 10/11/11 A-1 / P-1 Oversea-Chinese Banking Corp., Ltd., 0.0%, 11/29/11 A-1+ / P-1 Procter & Gamble Co., 0.0%, 10/25/11 A-1+ / P-1 Rabobank USA Financial Corp., 0.32%, 11/28/11 AA- / Aaa Royal Bank of Canada, Floating Rate Note, 10/3/11 AA- / Aa2 Svenska Handelsbanken/New York, 0.0%, 10/6/11 A-1+ / P-1 Svenska Handelsbanken/New York, 0.205%, 10/26/11 NR / NR Texas Public Finance Authority, 0.15%, 10/3/11 Total Commercial Paper $ Repurchase Agreement - 26.1 % Barclays Plc, 0.03%, dated 9/30/11, repurchase price of $30,845,000 $ plus accrued interest on 10/3/11 collateralized by $31,461,900 Freddie Mac Giant, 5.0%, 9/1/41 Deutschebank, 0.01%, dated 9/30/11, repurchase price of $43,485,000 plus accrued interest on 10/3/11 collateralized by the following: $27,446,807 U.S. Treasury Strip, 0.0%, 2/15/25-11/15/40 $1,973,066 U.S. Treasury Notes, 1.375-1.5%, 2/15/13-7/31/16 $15,013,088 U.S. Treasury Bonds, 2.125-2.375%, 1/15/25-2/15/41 RBC Capital Markets Corp., 0.03%, dated 9/30/11, repurchase price of $41,390,000 plus accrued interest on 10/3/11 collateralized by $42,217,807 Federal National Mortgage Association (ARM), 3.10%-3.278%, 3/1/41-4/1/41 TD Securities, Inc., 0.04%, dated 9/30/11, repurchase price of $46,485,000 plus accrued interest on 10/3/11 collateralized by the following $26,686,813 U.S. Treasury Notes, 1.375%, 5/15/13 $20,727,969 U.S. Treasury Bond, 3.375%, 4/15/32 Total Repurchase Agreements $ TOTAL TEMPORARY CASH INVESTMENTS (Cost$240,174,930) $ TOTAL INVESTMENT IN SECURITIES - 94.2% (Cost$585,304,832) (a) $ OTHER ASSETS AND LIABILITIES - 94.2% $ TOTAL NET ASSETS - 5.8% $ NR Not rated by either S&P or Moody's. (a) At September 30, 2011, cost for federal income tax purposes was $585,304,832. (b) Debt obligation with a variable interest rate.Rate shown is rate at end of period. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of September 30, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Corporate Bonds $
